Citation Nr: 1403300	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-43 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the spine.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in March 2013.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a spine disorder that is related to service.  A VA examination was conducted in June 2010.  The examiner diagnosed a compression fracture at L1 and osteoarthritis of the lumbar spine, but concluded that these were less likely than not caused by or the result of an injury or complaint in service that may have begun in 1984.

The Board finds this opinion to be inadequate because there is no further explanation or rationale for the conclusion reached by the examiner.  Moreover, while the examination report references only one complaint of low back pain in service, a review of the treatment records shows several complaints pertaining to the lower and middle back, and it is not clear that these complaints were considered when the examiner formed his opinion.  Therefore, an additional opinion is required.

In addition, during his Travel Board hearing, the Veteran referenced additional private treatment records that pertain to his claim but are not associated with the claims file.  On remand, he should have the opportunity to either submit those records or have VA assist him in obtaining them.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit records from the Texas Back Institute from 2003, and records from Dr. Rimlawi from 1993 and 2011, in support of his claim.  Alternatively, he may provide VA with the necessary information and authorizations to obtain such records on his behalf.

2.  Forward the claims file, including a copy of this remand, to an appropriate examiner for an opinion as to whether the Veteran's diagnosed spine conditions are etiologically related to service.

Although the examiner must review the complete claims file, his/her attention is specifically directed to the following:

a.  A July 1983 enlistment examination was normal.

b.  In December 1984, the Veteran complained of, and was diagnosed with, mechanical low back pain.

c.  In June 1985, the Veteran complained of chronic low back pain "for years."  

d.  In August 1985, the Veteran complained of a 1 week history of low back pain after hitting a pole while playing basketball.  On examination, there was some edema and redness.  He was diagnosed with muscle strain, and prescribed Flexeril, hot soaks, and back exercises.  He was also placed on light duty.

e.  In November 1987, the Veteran complained of a 2 day history of mid-back pain.  Examination revealed mild tenderness of the paraspinous and lower thoracic muscles.  He was diagnosed with back strain and prescribed Motrin.  Additional records from November 1987 show findings of middle back spasms.

f.  A December 1987 general examination was normal.

g.  A March 1990 separation examination was normal, and the Veteran denied a history of recurrent back pain.

h.  After his period of active service, an additional examination in July 1999 was normal, and the Veteran denied a history of recurrent back pain.

i.  Annual certificates of physical condition dated December 2000 and February 2002 show the Veteran denied having any physical defects which might restrict performance.

j.  Private records dated May 2008 show the Veteran underwent surgery for a herniated nucleus pulposus at L5-S1 on the left.  A June 2010 VA examination diagnosed a compression fracture at L1 and osteoarthritis of the lumbar spine.

After consideration of all the evidence contained in the claims file, the examiner should indicate whether it is more likely than not, at least as likely as not, or less likely than not that the Veteran's currently diagnosed back conditions were incurred in or otherwise related to his period of active service from January 1984 to May 1990.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).

4.  After the requested development has been completed, the AMC/RO should adjudicate the merits of the Veteran's claim for service connection for degenerative disc disease of the spine based on all the evidence of record, including any additional information and further development obtained as a result of this remand.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


